In the absence of a juvenile court law, the petitioner would be subject to indictment and prosecution, in a court of competent jurisdiction, for any violation of law.
In establishing juvenile courts, the Legislature undertook to create a special tribunal for the handling of cases of juvenile defendants, in order to relieve juvenile defendants under certain circumstances from the rigidity of the law prevailing in courts of more general jurisdiction and for other humane and worthy purposes.
By section 20 of the Acts 1920, p. 88, the Legislature provided in substance that if this specially created tribunal came to the conclusion, after a thorough investigation, or a trial of its disciplinary measures, that a delinquent juvenile was past reformation, then such delinquent could be put to trial in the court that would have originally had jurisdiction of the offense, but for the juvenile law.
We see nothing unconstitutional in this provision. The state may adopt this method of ascertaining whether or not a delinquent is past reformation, and the state may say that a delinquent who is past reformation may be tried in one court and given a certain punishment, and that a delinquent child who is not past reformation may be treated otherwise.
The power lodged in the juvenile court by section 20 of the act 1920, supra, is not an arbitrary discretion. That section contemplates a judicial investigation of the question of whether the child can be reformed. The petition shows that there was a trial in the juvenile court, and "that after the hearing of the evidence, and the conclusion of her said trial." the judge of the juvenile court committed the petitioner to the circuit court of Montgomery county, Ala., to answer an indictment which might be found against her for the offense of grand larceny.
It was as competent for the Legislature to confer jurisdiction on the juvenile court to determine whether the child was past reformation, as it was to confer on that court jurisdiction to determine the age of the child and the fact of its delinquency.
The fact that the child was past reformation having been found by the court, the law, and not the court, says what becomes of the delinquent.
The ruling of the court below in sustaining a demurrer to the petition was correct. It is here affirmed.
Affirmed.
                          On Rehearing.
Among other things, the act approved October 2, 1920 (Acts 1920, Special Session, p. 76), declares that "delinquent child" shall mean any male child who, while under 16 years of age, or any female child while under 18 years of age, being or residing in such county, violates any penal law of the United States, or of this state, or any regulation, ordinance or other law of any city, town, or municipality of such county, and who commits any offense or act which he or she could be prosecuted in a method partaking of the nature of a criminal action or proceeding.
Section 5 authorizes the juvenile court to determine the question of delinquency and, when so adjudicated, to declare such children to be, for the purpose of the act, wards of the state and to make and settle such judgments of orders for their custody, discipline, supervision, care, protection, and guardianship as in the judgment of the court will be for the welfare and best interest of such child or children.
In the absence of a provision of this character, a child charged with the commission of a felony would be triable in the circuit court of the county in which the offense was committed. The effect of the provision above referred to is to temporarily suspend the right of the state to proceed against a child in the circuit court for the violation of a criminal statute of the state, and to authorize the juvenile court to adjudge the child to be a delinquent and a ward of the state and to be cared for accordingly. These statutory provisions do not, as is contended in the able brief in behalf of the appellant on application for rehearing, add an element to crime in the case of a juvenile offender. The appellant contends that it is an essential element of every crime when committed by a child that the juvenile court be convinced that the child cannot be made to lead a correct life and cannot be properly disciplined under the provisions of the juvenile court act. This contention is manifestly wrong. If a child feloniously takes and carries away personal property, it is guilty of larceny; but the right or power of the state to prosecute for the offense in the case of a juvenile offender is, by the statute, suspended pro tempore; it is only in cases in which the juvenile court ascertains, either by thorough investigation or a practical trial of its disciplinary measures, *Page 237 
that a juvenile offender is incorrigible, that the law says the state may proceed.
It is unquestionably the law that a statute creating an offense must define the offense with reasonable certainty; that is, with such certainty as that before the commission of the offense the offender may know whether or not he is committing a crime. U.S. v. Cohen Gro. Co., 255 U.S. 81,41 Sup. Ct. 298, 65 L.Ed. 516, 14 A.L.R. 1045; State v. Goldstein,18 Ala. App. 587, 93 So. 308. But this well-settled principle of law in no wise affects section 20 of the act under review. It is not an offense for a child to be incorrigible. No punishment is prescribed for incorrigibility. The only effect of the finding by the court of a child's incorrigibility is that it authorizes the state to proceed in the common-law court with the prosecution to which a child would be subject in the absence of the special act here in question. If a child is tried and convicted in the common-law court, it is punished for the crime it has committed and not for being incorrigible. It is now well settled that the classification of persons amenable to punishment for crime within the constitutional limitation is a legitimate exercise of legislative authority. R. C. L. vol. 8, p. 64. Two children of the same age are brought before the court. One of them, by reason of physical and mental defects, previous training and environment, is a confirmed criminal. Both of the children are of the same age; both charged with a serious offense. The other child by reason of entirely different conditions is readily amenable to discipline and instruction; there is no constitutional objection to the Legislature saying that in the first case the first child may be tried by common-law count for the violation of a criminal law, and that in the second case the child shall not be tried so long as it is amenable to discipline and is influenced by proper instructions.
Appellant's complaint is that section 20 of the act vests in the juvenile court, or its judge, an unbridled and arbitrary discretion to determine whether or not a child can be made to lead a correct life and be properly disciplined under this act. And appellant argues that no person can tell before the commission of a crime whether a juvenile of fender can be made to lead a correct life. Appellant's contention is that the statute does not attempt to enumerate and define with reasonable certainty what is necessary or essential to show in order to convince the juvenile court that a child can or cannot be made to lead a correct life as that language is employed by the statute; that therefore this section is violative of the constitutional guaranty of due process of law.
As pointed out above, if this statute attempted to punish or penalize a failure to lead a correct life there might be some merit in appellant's contention. Such, however, is not the case. A child is not put on trial for being unable to lead a correct life. This section 20 does not contemplate any affidavit, complaint, or indictment by a grand jury, It contemplates a calm, impartial judicial survey of all the conditions affecting and influencing a juvenile offender, and if from such survey and investigation the court is of the opinion that the particular child cannot be properly disciplined, then the law, and not the court, says what becomes of the child. That is what we intended to make clear in the original opinion delivered in this case when we stated that section 20 contemplated a judicial investigation of the question of whether or not a child can be reformed.
The investigation of whether a child can be properly disciplined does not necessarily contemplate an actual trial in open court with the right to examine and cross-examine witnesses. It may include that in the wide discretion of the presiding judge of the juvenile court, in many instances doubtless would include that; but in cases where the practical demonstration of the efforts of the juvenile court and its duly authorized officers in a particular case have demonstrated beyond question that a child is incorrigible and cannot be properly disciplined, it would be a vain and useless thing to require the court or judge to go any further.
While, strictly and literally speaking, there may be difference of opinion among various classes of people as to what constitutes leading a correct life, depending upon their environment, intelligence, religion, and social custom, and while it may likewise be true that, accurately speaking, no one except the Savior himself ever led an absolutely correct life, yet we are of the opinion that such suggestions and criticisms are largely hypercritical and that the language employed is used in its ordinary sense, and when used in its ordinary sense it means nothing more than that a person may be a reasonably useful member of society. When it is shown that by reason of physical and mental deficiency or environment, or other cause, a juvenile offender in all probability will not be a reasonably useful citizen, but in all probability will be an enemy to society, it may be said with confidence that such offender cannot be made to lead a correct life and cannot be properly disciplined under the provision of the juvenile court act.
In the brief filed on the original hearing and again or rehearing, appellant lays great stress on the case of McLaren v. State, 82 Tex. Cr. R. 449, 199 S.W. 811, decided by the Criminal Court of Appeals of Texas in November, 1917. That case is readily distinguishable for the case at bar. In that case the Criminal Court of Appeals said:
"The intent to vest in the trial judge the discretion to determine which individual shall be prosecuted for a felony and which treated as a *Page 238 
delinquent juvenile is not to be inferred. The power is doubtful because it would commit to the trial judge the arbitrary discretion to determine the grade of the offense, without judicial investigation of the facts, or facility for review."
The act approved October 2, 1920, does not undertake to do any of the things which are referred to by the Texas court in the quotation ante. This act does not commit to the trial judge the arbitrary discretion to determine the grade of the offense. Neither does it commit to him an unbridled discretion to determine which individual shall be prosecuted for felony and which shall be treated as a delinquent juvenile. The extent of the judge's authority under section 20 of the act under review is to determine whether or not a juvenile offender can be made to lead a correct life and be properly disciplined. If the judge ascertain that he can, the right of the state to try him for a criminal offense is postponed. If the judge ascertains that the juvenile offender cannot be made to lead a correct life and cannot be properly disciplined, then the state may proceed in its court of appropriate jurisdiction. The case of Mitchell v. State, 134 Ala. 392, 32 So. 687, has been consulted, and we find nothing in it which conflicts with what is here stated.
Application for rehearing is overruled.